UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1912


VANESSA CAROLINA ESCOBAR-PEREZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 18, 2020                                   Decided: September 17, 2020


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Devon R. Senges, DUMMIT FRADIN, Greensboro, North Carolina, for Petitioner. Joseph
H. Hunt, Assistant Attorney General, Shelley R. Goad, Assistant Director, Kristen A.
Giuffreda, Trial Attorney, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vanessa Carolina Escobar-Perez (Escobar), a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration Appeals dismissing Escobar’s

appeal of the Immigration Judge’s denial of her applications for asylum, withholding of

removal, and protection under the Convention Against Torture. We deny the petition for

review.

       Specifically, upon review of the certified administrative record, including the

transcript of the merits hearing and Escobar’s supporting materials, we conclude that the

record evidence does not compel a ruling contrary to any of the agency’s factual findings,

see 8 U.S.C. § 1252(b)(4)(B) (2018), and that substantial evidence supports the denial of

the forms of relief sought by Escobar, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

Accordingly, we deny the petition for review for the reasons stated by the Board. See In

re Escobar-Perez (B.I.A. July 26, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2